CANCELLATION AGREEMENT

 

This Cancellation Agreement, dated July 5, 2018 (this "Agreement"), is made and
entered into by and among HypGen, Inc., a Nevada corporation (the "Company"),
and certain shareholders of the Company which are named on the signature page to
this Agreement (together, the "Canceling Parties"), with respect to the
following facts:

 

A. On or about June 28, 2017, the Company entered into an Asset Assignment
Agreement (the “Assignment Agreement”) with Richard L. Chang Holding’s, LLC, a
Nevada limited liability company (“Holdings LLC”), pursuant to which Holdings
LLC contributed certain Patent Assets to the Company with the expectation that
the Company would raise sufficient capital to develop the Patent Assets;

 

B. Pursuant to the Assignment Agreement, Holdings LLC has a right of reversion
to receive the Patent Assets back from the Company in the event that the Company
failed to raise a minimum of $1,000,000 in equity financing on or before June
28, 2018, and the Company has failed to raise the equity;

 

C. Holdings LLC has agreed to waive the right of reversion under the Assignment
Agreement provided that (i) the Canceling Parties agree to cancel a certain
portion of their shares; and (ii) the Company raises a minimum of $1,000,000 in
equity financing on or before June 28, 2019.

 

D. The Canceling Parties are entering into this Agreement to, among other
things, induce Holdings LLC to waive the right of reversion and provide the
Company with an opportunity to raise equity financing.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1.               Cancellation of Certain Shares. Each of the Cancelling Parties
hereby irrevocably instructs the Company and the Company's transfer agent to
cancel a portion of their Shares in the following amounts (the "Cancelled
Shares") and to issue a new certificate or emter by book entry the remaining
portion of their Shares in the following amounts (“Remaining Shares”:

 

   

 

 



Register Holder Shares Share Certificate or Book Entry Number Date of Issuance:
Number of Cancelled Shares Number of Remaining Shares Holdings LLC 63,275,000 BE
3 7/19/17 48,702,282 19,847,718 First Legacy Management LLC 4,000,000 1039
12/15/17 4,000,000 0 First Legacy Management LLC 500,000 1040 12/15/17 500,000 0
First Legacy Management LLC 800,000 1041 1/11/18 800,000 0 Moretz Enterprises,
LLC 8,000,000 BE5 7/19/17 5,054,492 2,945,508 Imagic, LLC 3,725,000 BE21 3/6/18
1,253,498 2,471,502 Rich Pharmaceuticals, Inc. 6,725,000 BE19 3/6/18 4,248,932
2,476,068 Steven J. Davis 6,725,000 BE6 7/19/17 4,248,932 2,476,068 Joseph
Huffman 2,275,000 BE7 7/19/17 1,437,371 837,629 Growth Circle 500,000 1043
3/7/18 500,000 0 Growth Circle 500,000 1044 3/7/18 500,000 0 Growth Circle
500,000 1045 3/7/18 500,000 0 Growth Circle 500,000 1046 3/7/18 395,435 104,565

Chiropractic Care Center, Inc.

Chiropractic Care Center, Inc.

2,000,000

3,000,000

BE10

BE20

7/19/17

3/6/18

2,000,000

527,245

0

2,472,755

Garrett Powell 500,000 1047 3/7/18 500,000 0 Garrett Powell 500,000 1048 3/7/18
131,811 368,189

 



 2 

 

 

Following such cancellation, the Cancelled Shares will no longer be outstanding
on the stock ledger of the Company and the Canceling Parties shall no longer
have any interest in the Cancelled Shares whatsoever. If applicable, each of the
Cancelling Parties shall immediately deliver to the Company's transfer agent the
stock certificates and irrevocable instructions providing for the cancellation
of the Cancelled Shares. The transfer agent shall issue a new certificate or
enter by book entry the Remaining Shares to each of the Cancelling Parties and
reflect the Remaining Shares as owned by the Cancelling Parties on the
shareholder list of the Company. For purposes of Rule 144 of the Securities Act
of 1933, as amended, and the IRS Code, the holding period for the Remaining
Shares of each of the Cancelling Parties shall be the date upon which each of
the Cancelling Parties was originally issued the Shares as indicated under the
Column entitled “Date of Issuance” for each of the Cancelling Parties.

 

2.               Representations by the Canceling Parties.

 

(a)            Each of the Canceling Parties owns the Shares being cancelled or
redeemed hereunder, of record and beneficially, free and clear of all liens,
claims, charges, security interests, and encumbrances of any kind whatsoever.
Each of the Canceling Parties has sole control over such Shares or sole
discretionary authority over any account in which they are held. Except for this
Agreement, no person has any option or right to purchase or otherwise acquire
the Shares, whether by contract of sale or otherwise, nor is there a "short
position" as to the Shares.

 

(b)            Each of the Canceling Parties has full right, power and authority
to execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Canceling Parties and constitutes a valid, binding obligation
of the Canceling Parties, enforceable against each in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally). Each of the Cancelling Parties acknowledges and agrees that
legal counsel for the Company has not represented the interests of the
Cancelling Parties with respect to this Agreement and each of the Cancelling
Parties has had the opportunity to discuss this Agreement with their own legal
counsel and each Cancelling Party has made an independent decision to enter into
this Agreement.

 

3.               Further Assurances. Each party to this Agreement will use his
or its commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including the execution and
delivery of such other documents and agreements as may be necessary to
effectuate the cancellation or redemption of the Shares).

 

4.               Amendment and Waiver. Any term, covenant, agreement or
condition of this Agreement may be amended, with the written consent of the
Company and the Canceling Parties, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by one or more substantially concurrent written instruments
signed by the Company and the Canceling Parties.

 

5.               Survival of Agreements, Representations and Warranties, etc.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement.

 

6.               Successors and Assigns. This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and the Canceling Parties, and
their respective successors and assigns.

 

 3 

 



 

7.               Governing Law. This Agreement (including the validity thereof
and the rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of Nevada without regard to its conflict of laws
rules.

 

8.               Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. This Agreement may be
executed in any number of counterparts and may be delivered by facsimile
transmission or electronic mail in portable document format or other means
intended to preserve the original graphic content of a signature. Each such
counterpart shall constitute an original but all such counterparts shall
together constitute but one and the same instrument.

 

9.               Effectiveness of Agreement. Notwithstanding any other provision
contained herein, this Agreement shall become effective, and the obligations of
the Company and Canceling Parties contained herein shall arise only upon, the
execution of this Agreement by all of the Canceling Parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HypGen, Inc.

 

By: /s/ Dr. McCoy Moretz

Name: Dr. McCoy Moretz

Title: Chief Executive Officer



 

 

[Signature Page to HypGen, Inc. Cancellation Agreement dated July 2018]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Richard L. Chang Holding’s, LLC

 

 

By: /s/ Richard L.Chang

Name: Richard L. Chang

Title: Manager

 

 

First Legacy Management LLC

 

By: /s/ Chuan Tin Chew

Print Name: Chuan Tin Chew

Print Title: Manager

 

 

Moretz Enterprises, LLC

 

 

By: /s/ Dr. McCoy Moretz

Name: Dr. McCoy Moretz

Title: Manager

 

 

Imagic, LLC

 

 

By: /s/ Ben Chang

Name: Ben Chang

Title: Manager

 

 

Rich Pharmaceuticals, Inc.

 

By: /s/ Ben Chang

Name: Ben Chang

Title: CEO

 

 

[Counterpart Signature Page to HypGen, Inc. Cancellation Agreement dated July
2018]

 

 

 



By: /s/ Steven J. Davis

Name: Steven J. Davis

 

By: /s/ Joseph Huffman

Name: Joseph Huffman

 



Growth Circle

 

By: /s/ Marcus Laun

Print Name: Marcus Laun

Print Title: Manager

 

Chiropractic Care Center, Inc.

 

By: /s/ Edward Pan

Print Name: Edward Pan

Print Title: CEO



 

By: /s/ Garrett Powell

Name: Garrett Powell

 

 

[Counterpart Signature Page to HypGen, Inc. Cancellation Agreement dated July
2018]

 



 4 

 

 